DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 06/02/2022 has been entered and accepted. The amendment with regard to claim 14 has been accepted and the objection withdrawn. The claim interpretation given in the action filed on 03/18/2022 has been withdrawn.


Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. The applicant’s amendments to the independent claims that the plurality of openings is spaced around a circumference of a housing under the broadest reasonable interpretation do not overcome the current prior art. Smith Figure 3 clearly shows a plurality of openings 60 spaced around the wall portion (circumference) of the convection assembly. Although the openings visible in the drawings are only on one side of the fan cover, this does not subtract from the fact that under the broadest reasonable interpretation, said openings are still spaced around a circumference of the convection fan cover. According to the remarks, the applicant seems to indicate that their intention is to claim that the plurality of openings is spaced as to enclose the entire circumference of the convection fan cover. The current amended claims under the broadest reasonable interpretation do not require this limitation. However, should the applicant clearly claim that the plurality of openings is spaced completely around the circumference of the convection fan cover, as seemingly intended, said claim would overcome the current application of prior art. 
In response to applicant's argument that English operates entirely differently from Smith, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The applicant’s arguments regarding the claim interpretation provided in the advisory action filed on 05/05/2022 seems to indicate that the examiner is reading the limitation too narrowly. However, broadening the limitation would result in the claims being more easily read by the prior art, which are already rejected under a narrower interpretation. Further, the applicant cites various benefits in the specifications (oscillating air profile in the cavity, dynamic airflow), but the only structure provided in the claim is that the oscillating system need to block at least one of the plurality of openings at alternating intervals to create alternating airflow and form an oscillating air profile within the cooking cavity. Thus, the claim interpretation of “any rotating blocker which causes an oscillation effect which blocks one of a plurality of openings and causes a dynamic flow of air inside the oven cavity” is maintained.

Claim Interpretation
The applicant recites the limitation “rotating airflow” in claims 1, 12, and 19. The examiner will interpret said limitation under the broadest reasonable interpretation that any rotating blocker which causes an oscillating effect which blocks one of a plurality of openings and causes a dynamic flow of air inside the oven cavity would satisfy the limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6730880 B2).
	Regarding claim 12, Smith teaches a convection fan cover (Figure 3; convection assembly 38), the convection fan cover comprising: 
a housing (cover member 48), the housing having a plurality of openings (openings 60) spaced around a circumference (wall portion 52) of the housing (Figure 3; openings 60 are clearly spaced around wall portion 52, which is the circumference of cover member 48) to allow for the movement of air out of the housing from around the circumference of the housing (Figure 13; intended movement of air into and out of the cover member is clearly indicated leaving the openings 60 on the circumference of the cover member 48); 
and an oscillation system (blocking fan 90) disposed inside the housing (Figure 13 shows that blocking fan 110, which is analogous to blocking fan 90, is disposed inside of cover member 48), the oscillation system blocking at least one of the plurality of openings at alternating intervals to modify the movement of air out of the housing (Column 3 Lines 6-8; selected openings 60 can be covered to allow for tailoring or tuning of air flow within the cooking cavity) from around the circumference of the housing (Figure 13; air leaves openings 60 which are located on the circumference of the cover member 48) and create a rotating airflow of the air out from around the circumference of the housing (Column 3 Lines 6-8 and Column 5 Lines 22-58).
See claim interpretation for “rotating airflow” above.
Column 5 Lines 22-58 teach that the blocking fan 90 consists of fan sections 98 and open section 102 such that the blocking fan 90 rotates and dynamically changes the airflow within the cooking cavity 24. Column 3 Lines 6-8 teaches the openings 60 of the cover member 48 can be partially or completely covered for tailoring or tuning of airflow within the cooking cavity. It would thus be logical for the blocking fan to be attached to the convection fan cover and for the blocking fan to rotate and cover the openings 60 of the cover member 48 for the purpose of dynamically changing the airflow within the cooking cavity. Using a device to block openings of a cover for the purpose of changing airflow is well known in the art as evidenced by shroud 3 of Kennington (US 8800542 B1). 
Because the openings 60 are circumferentially located (Figure 3) on the wall portion 52 of the cover member 48, the covering of these openings 60 by the rotation of the blocking fan would also rotate the direction of the airflow.
	
	Regarding claim 13, Smith teaches the convection oven of claim 12, wherein:
the plurality of openings (openings 60) comprise a series of uniform holes spaced at regular intervals (Figure 3).
Figure 3 shows that the openings are a series of uniform holes spaced at regular intervals.
 	to allow for the movement of air out of the housing (Figure 13; intended movement of air out of the cover member through openings 60).


Claims 1-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6730880 B2) in view of ENGLISH (WO 2005089557 A1).
Regarding claim 1, Smith teaches a convection oven (Figure 1), the convection oven comprising: 
an oven body (Figure 1), 
the oven body (oven 10) defining a cooking cavity (cavity 24) having at least one wall (Column 2 Lines 43-52; convection assembly 38 is mounted on back wall 28 of oven 10);
a convection heating system (convection assembly 38) mounted to the oven body (Column 2 Lines 43-52; convection assembly 38 is mounted on back wall 28 of oven 10), 
the convection heating system (Figure 3; convection assembly 38) having: 
a heating element for heating air (convection element 46), and a fan (fan 44) to blow the heated air into the cooking cavity (Figure 13 Column 5 Lines 48-58; fan generates airflow within cavity 24) 
Figure 13 further shows that intended flow of air into the opening and heated air out the convection heating system as a result of the fan.
a convection fan cover (cover member 48), the convection fan cover (cover member 48) having a plurality of openings (openings 60) spaced around a circumference (wall portion 52) of the convection fan cover (Figure 3; openings 60 are clearly spaced around wall portion 52, which is the circumference of cover member 48) to allow heated air to move from within the convection fan cover into the cooking cavity (Figure 13; intended movement of air into and out of the cover member is clearly indicated leaving the openings 60 on the circumference of the cover member 48); 
and an oscillation system (blocking fan 90) attached to the convection fan cover, the oscillation system (blocking fan 90) blocking at least one of the plurality of openings (openings 60) at alternating intervals to create a rotating airflow of the heated air out (Column 3 Lines 6-8; selected openings 60 can be covered to allow for tailoring or tuning of air flow within the cooking cavity) from around the circumference of the convection fan cover into the cooking cavity (Column 3 Lines 6-8 and Column 5 Lines 22-58) and to form an oscillating air profile in the cooking cavity (Column 5 Lines 22-58; blocking fan 90 consists of fan sections 98 and open section 102 such that the blocking fan 90 rotates and dynamically changes the airflow within the cooking cavity 24).
See claim interpretation for “rotating airflow” above.
Column 5 Lines 22-58 teach that the blocking fan 90 consists of fan sections 98 and open section 102 such that the blocking fan 90 rotates and dynamically changes the airflow within the cooking cavity 24. Column 3 Lines 6-8 teaches the openings 60 of the cover member 48 can be partially or completely covered for tailoring or tuning of airflow within the cooking cavity. It would thus be logical for the blocking fan to be attached to the convection fan cover and for the blocking fan to rotate and cover the openings 60 of the cover member 48 for the purpose of dynamically changing the airflow within the cooking cavity. Using a device to block openings of a cover for the purpose of changing airflow is well known in the art as evidenced by shroud 3 of Kennington (US 8800542 B1). Furthermore, the shape of blocking fan 90 in Figures 10 and 11 appear to share a similar shape to that of wall portion 52 which contains the openings 60. Wall portion 52 extends obliquely radially inward from base 50 to rim portion 54 (Column 2 Lines 62-64) while fan sections 98 are said to extend both radially and axially away from middle portion 92 (Column 5 Lines 31-33).
Because the openings 60 are circumferentially located (Figure 3) on the wall portion 52 of the cover member 48, the covering of these openings 60 by the rotation of the blocking fan would also rotate the direction of the airflow.
Smith fails to teach:
the oven body defining a cooking cavity having at least one wall with an opening;
a convection fan cover attached to the opening
a fan to blow the heated air into the cooking cavity through the opening
English teaches an oven fan with a rotating shroud, wherein:
the oven body (Figure 1a; range 1) defining a cooking cavity (cooking cavity 4) having at least one wall with an opening (Figure 2a; aperture 103 in rear wall where shroud 3 is located);
a convection fan cover (shroud 3) attached to the opening (shroud 3 is located in aperture 103 of the rear wall)
a fan (fan 2) to blow the heated air into the cooking cavity through the opening (Figure 2a Page 3 Lines 19-26; arrows 401 show the air path of being blown out into the cooking cavity 4 through shroud 3 and thus aperture 103).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Smith with English and have the cover member 48 be inserted in an opening in the back wall of the oven cavity with the fan and other components located within. This structure of housing fan and other components is analogous in function with the structure being mounted on the back wall and one of ordinary skill in the art would be capable of said substitution with predicable results. 

Regarding claim 2, Smith as modified teaches the convection oven of claim 1, wherein:
the blocking of at least one of the plurality of openings (openings 60) modifies the movement of air through the convection fan cover and into the cooking cavity (Column 3 Lines 6-8; covering openings 60 modifies the airflow).

Regarding claim 3, Smith as modified teaches the convection oven of claim 1, wherein:
the plurality of openings (openings 60) comprise a series of uniform holes spaced at regular intervals (Figure 3).
Figure 3 shows that the openings are a series of uniform holes spaced at regular intervals.

Regarding claim 4, Smith as modified teaches the convection oven of claim 1, wherein:
the convection fan cover (cover member 48) has an inner surface facing the fan (Figure 3; the face facing away is facing the fan 44), and an outer surface facing the cooking cavity.
Column 2 Lines 48-50 teach that the convection assembly is mounted to the back wall 28. Column 3 Lines 9-10 more specifically teach that the motor is mounted to the rear oven wall. As can be seen in Figure 3, the face of the cover member 48 not facing the fan is facing away from the motor and thus would be facing the opposite direction, namely toward the cooking cavity 24.

Regarding claim 19, Smith as modified teaches the convection oven of claim 1, wherein:
the plurality of openings (openings 60) are formed in a circumferential wall of the convection fan cover (Figure 3; formed along circumference of cover member 48), 
the plurality of openings (openings 60) being spaced around a circumference of the circumferential wall (wall portion 52) of the convection fan cover (Figure 3; openings 60 are clearly spaced around wall portion 52, which is the circumference of cover member 48)
and 6ATTORNEY DOCKET NO.: 2018P03615USwherein the oscillation system (blocking fan 90) includes an internal blocker (fan sections 98) that rotates around a center line axis of the convection fan cover 
The fan sections would rotate around the mounting hole 94 of Figures 10 and 11 as the mounting hole is at the center of the blocking fan. This mounting hole 94 is said to be axially aligned with shaft 42 of the fan 44 (Column 5 Lines 43-45). Figure 3 clearly shows that the shaft 42 of the fan is axially aligned with the center of the cover member 48. Thus, the fan sections 98 rotates around the center line axis of the cover fan cover.
and follows an inner surface of the circumferential wall of the fan cover (inner surface of wall portion 52 of cover member 48), the internal blocker (fan section 98 of blocking fan 90) blocking at least one opening of the plurality of openings (openings 60) in the circumferential wall of the fan cover (Figure 3; openings 60 are clearly spaced around wall portion 52, which is the circumference of cover member 48) as it rotates to create the rotating airflow of the heated air exiting out from the plurality of openings around the circumference of the circumferential wall (Figure 13; intended movement of air into and out of the cover member is clearly indicated leaving the openings 60 on the circumference of the cover member 48) of the convection fan cover into the cooking cavity and to form the oscillating air profile in the cooking cavity (Column 3 Lines 6-8 and Column 5 Lines 22-58).
See claim interpretation for “rotating airflow” above.
Column 5 Lines 22-58 teach that the blocking fan 90 consists of fan sections 98 and open section 102 such that the blocking fan 90 rotates and dynamically changes the airflow within the cooking cavity 24. Column 3 Lines 6-8 teaches the openings 60 of the cover member 48 can be partially or completely covered for tailoring or tuning of airflow within the cooking cavity. It would thus be logical for the blocking fan to be attached to the convection fan cover and for the blocking fan to rotate and cover the openings 60 of the cover member 48 for the purpose of dynamically changing the airflow within the cooking cavity. Using a device to block openings of a cover for the purpose of changing airflow is well known in the art as evidenced by shroud 3 of Kennington (US 8800542 B1). Furthermore, the shape of blocking fan 90 in Figures 10 and 11 appear to share a similar shape to that of wall portion 52 which contains the openings 60. Wall portion 52 extends obliquely radially inward from base 50 to rim portion 54 (Column 2 Lines 62-64) while fan sections 98 are said to extend both radially and axially away from middle portion 92 (Column 5 Lines 31-33).
Because the openings 60 are circumferentially located (Figure 3) on the wall portion 52 of the cover member 48, the covering of these openings 60 by the rotation of the blocking fan would also rotate the direction of the airflow.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6730880 B2) in view of JEONG (KR 20080078312 A).
Regarding claim 14, Smith teaches the convection fan cover of claim 12.
the housing (cover member 48) is in the form of a truncated cone comprising:
and a top cover (Figure 3; face portion 58 of cover member 48),
the truncated cone having a center line axis (Figure 3; axis along dotted line from center of face portion 58 to shaft 42) and a height (Figure 3; height between face portion 58 and base portion 50),
wherein the plurality of openings (openings 60) are spaced around a circumference of the cylindrical sidewall (wall portion 52) of the convection fan cover (Figure 3; openings 60 are clearly spaced around wall portion 52, which is the circumference of cover member 48).
Smith fails to teach:
the convection fan cover is formed as a cylinder comprising:
a cylindrical sidewall;
Jeong teaches an oven with a convection assembly (Figure 1), wherein:
a convection fan cover (cover member 140) formed as a cylinder (Page 5 Lines 204-206; cover member has a substantially cylindrical shape) 
said cylinder has discharge ports 142 on its circumference (Figure 4)
a cylindrical sidewall (peripheral portion 140b); 
and a top cover (front part 140a) facing the cooking cavity (Figure 1; the front portion of the cover member 140 can clearly be seen facing the cooking cavity 11)
wherein the plurality of openings (openings 142) are spaced around a circumference of the cylindrical sidewall of the convection fan cover (Figure 4; openings 142 are spaced around a circumference of the sidewall of the convection fan cover).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Smith with JEONG and substitute the shape of the truncated shaped cover member with the cylindrical shape of the cover member. Both components perform the function of restricting air to flow through openings on their circumference and one of ordinary skill in the art would be capable of performing said substitution with predicable results.
The use of a cylindrical ring with openings around its circumference for air diffusion is well known in the art as evidenced by Thiboutot (US 4771163 A).
Further, the MEPE teaches that mere changes in shape are not patentably distinguishable over prior art unless there exists persuasive evidence that the particular shape was significant. MPEP2144.04IVB.
As a result of this modification, the shape of the blocking fan 90 would also change as to better cover the new locations and shape of the openings 60.

Regarding claim 15, Smith as modified teaches the convection fan cover of claim 14, wherein:
the housing (cover member 48) has an inner surface (Figure 3; the face facing away is facing the fan 44) and an outer surface.
Column 2 Lines 48-50 teach that the convection assembly is mounted to the back wall 28. Column 3 Lines 9-10 more specifically teach that the motor is mounted to the rear oven wall. As can be seen in Figure 3, the face of the cover member 48 not facing the fan is facing away from the motor and thus would be facing the opposite direction, namely toward the cooking cavity 24.

Regarding claim 16, Smith as modified teaches the convection fan cover of claim 15, wherein:
the oscillation system (blocking fan 90) comprises a blocking member (Figure 10; fan section 98) extending along a first radial direction from the center line axis (center line axis intersects with mounting hole 94 surrounded by middle portion 92 on oscillation system)
Mounting hole 94 is said to be axially aligned with shaft 42 of the fan 44 (Column 5 Lines 43-45). Figure 3 clearly shows that the shaft 42 of the fan is axially aligned with the center of the cover member 48.
 to the inner surface (Figure 10 Column 5 Lines 31-33; fan section 98 extends both radially and axially away from middle portion 92), the internal blocker blocking at least one of the plurality of openings (Column 3 Lines 6-8 and Column 5 Lines 22-58).
See claim interpretation for “rotating airflow” above.
Column 5 Lines 22-58 teach that the blocking fan 90 consists of fan sections 98 and open section 102 such that the blocking fan 90 rotates and dynamically changes the airflow within the cooking cavity 24. Column 3 Lines 6-8 teaches the openings 60 of the cover member 48 can be partially or completely covered for tailoring or tuning of airflow within the cooking cavity. It would thus be logical for the blocking fan to be attached to the convection fan cover and for the blocking fan to rotate and cover the openings 60 of the cover member 48 for the purpose of dynamically changing the airflow within the cooking cavity. Using a device to block openings of a cover for the purpose of changing airflow is well known in the art as evidenced by shroud 3 of Kennington (US 8800542 B1). Furthermore, the shape of blocking fan 90 in Figures 10 and 11 appear to share a similar shape to that of wall portion 52 which contains the openings 60. Wall portion 52 extends obliquely radially inward from base 50 to rim portion 54 (Column 2 Lines 62-64) while fan sections 98 are said to extend both radially and axially away from middle portion 92 (Column 5 Lines 31-33).

Regarding claim 17, Smith as modified teaches the convection fan cover of claim 16, wherein
the oscillation system (blocking fan 90) further comprises a counterbalance (Figure 10; other fan section 98 opposite to original fan section 98) extending along a second radial direction opposite from the blocking member (Figure 10; other fan section 98 can be seen extending in the opposite radial direction to the original fan section 98).


Claims 5-11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Smith (US 6730880 B2) in view of ENGLISH (WO 2005089557 A1), and in further view of JEONG (KR 20080078312 A).
Regarding claim 5, Smith as modified teaches the convection oven of claim 4.
the convection fan cover (cover member 48) is formed as a truncated cone comprising:
a top cover (face portion 58 of cover member 48) facing the cooking cavity (Figure 2; convection assembly 38 is mounted on back wall of oven 10)
Column 3 Lines 16-17 teaches that the cover 48 is mounted on the back wall 28 and thus the rear of the cavity 28 and thus the face portion 58 faces the cooking cavity 28.
the truncated cone having a center line axis (Figure 3; axis along dotted line from center of face portion 58 to shaft 42) and a height (Figure 3; height between face portion 58 and base portion 50).
wherein the plurality of openings (openings 60) are spaced around a circumference of the cylindrical sidewall (wall portion 52) of the convection fan cover (Figure 3; openings 60 are clearly spaced around wall portion 52, which is the circumference of cover member 48).
Smith fails to teach:
the convection fan cover is formed as a cylinder comprising: 
a cylindrical sidewall; 
Jeong teaches an oven with a convection assembly (Figure 1), wherein:
a convection fan cover (cover member 140) formed as a cylinder (Page 5 Lines 204-206; cover member has a substantially cylindrical shape) with discharge ports 142 on its circumference (Figure 4)
a cylindrical sidewall (peripheral portion 140b); 
and a top cover (front part 140a) facing the cooking cavity (Figure 1; the front portion of the cover member 140 can clearly be seen facing the cooking cavity 11)
wherein the plurality of openings (openings 142) are spaced around a circumference of the cylindrical sidewall of the convection fan cover (Figure 4; openings 142 are spaced around a circumference of the sidewall of the convection fan cover).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Smith with JEONG and substitute the shape of the truncated shaped cover member with the cylindrical shape of the cover member. Both components perform the function of restricting air to flow through openings on their circumference and one of ordinary skill in the art would be capable of performing said substitution with predicable results.
The use of a cylindrical ring with openings around its circumference for air diffusion is well known in the art as evidenced by Thiboutot (US 4771163 A).
Further, the MEPE teaches that mere changes in shape are not patentably distinguishable over prior art unless there exists persuasive evidence that the particular shape was significant. MPEP2144.04IVB.
As a result of this modification, the shape of the blocking fan 90 would also change as to better cover the new locations and shape of the openings 60.

Regarding claim 6, Smith as modified teaches the convection oven of claim 5, wherein:
the oscillation system (blocking fan 90) comprises an internal blocker (Figure 10; fan section 98) extending along a first radial direction from the center line axis (center line axis intersects with mounting hole 94 surrounded by middle portion 92 on oscillation system)
Mounting hole 94 is said to be axially aligned with shaft 42 of the fan 44 (Column 5 Lines 43-45). Figure 3 clearly shows that the shaft 42 of the fan is axially aligned with the center of the cover member 48.
 to the inner surface (Figure 10 Column 5 Lines 31-33; fan section 98 extends both radially and axially away from middle portion 92), the internal blocker blocking at least one of the plurality of openings (Column 3 Lines 6-8 and Column 5 Lines 22-58).
See claim interpretation for “rotating airflow” above.
Column 5 Lines 22-58 teach that the blocking fan 90 consists of fan sections 98 and open section 102 such that the blocking fan 90 rotates and dynamically changes the airflow within the cooking cavity 24. Column 3 Lines 6-8 teaches the openings 60 of the cover member 48 can be partially or completely covered for tailoring or tuning of airflow within the cooking cavity. It would thus be logical for the blocking fan to be attached to the convection fan cover and for the blocking fan to rotate and cover the openings 60 of the cover member 48 for the purpose of dynamically changing the airflow within the cooking cavity. Using a device to block openings of a cover for the purpose of changing airflow is well known in the art as evidenced by shroud 3 of Kennington (US 8800542 B1). Furthermore, the shape of blocking fan 90 in Figures 10 and 11 appear to share a similar shape to that of wall portion 52 which contains the openings 60. Wall portion 52 extends obliquely radially inward from base 50 to rim portion 54 (Column 2 Lines 62-64) while fan sections 98 are said to extend both radially and axially away from middle portion 92 (Column 5 Lines 31-33).

Regarding claim 7, Smith as modified teaches the convection oven of claim 6, wherein:
the oscillation system (blocking fan 90) further comprises a counterbalance (Figure 10; other fan section 98 opposite to original fan section 98) extending along a second radial direction opposite from the blocking member (Figure 10; other fan section 98 can be seen extending in the opposite radial direction to the original fan section 98).

Regarding claim 8, Smith as modified teaches the convection oven of claim 6, wherein:
the oscillation system is rotated around the center line axis (Figure 10).
The fan sections would rotate around the mounting hole 94 of Figures 10 and 11 as the mounting hole is at the center of the blocking fan. This mounting hole 94 is said to be axially aligned with shaft 42 of the fan 44 (Column 5 Lines 43-45). Figure 3 clearly shows that the shaft 42 of the fan is axially aligned with the center of the cover member 48. Thus, the fan sections 98 rotates around the center line axis of the cover fan cover.

Regarding claim 9, Smith as modified teaches the convection oven of claim 6.
English further teaches:
	the oscillation system (shroud 3) further comprises an axle (drive means 405) extending away from the oven cavity towards the fan (Figures 2a and 3a).
In Figure 3a, the drive means 405 can clearly be seen extending toward the fan 2. In Figure 2a, the fan can clearly be seen in a direction away from the shroud 3.
Shroud 3 is rotated, along with its louvred pockets 10 which directs the flow of hot air, for the purpose of changing the direction of the airflow (Page 3 Lines 27-31) by drive means 405 (Page 5 Lines 14-15) which is also connected to the fan 2 (Page 4 Lines 13-14).
Similarly, Smith teaches in Column 5 Lines 22-58 teaches that the blocking fan 90 consists of fan sections 98 and open section 102 such that the blocking fan 90 rotates and dynamically changes the airflow within the cooking cavity 24. Smith further teaches in Column 3 Lines 6-8 that the openings 60 of the cover member 48 can be partially or completely covered for tailoring or tuning of airflow within the cooking cavity.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Smith with English and substituted the means of rotation of airflow generated by fan (Smith Column 5 Lines 38-43) with an axle which is shared with the fan. Both the shroud (Page 3 Lines 27-31) and blocking fan (Column 5 Lines 48-58) rotate for the purpose of achieving more even cooking and thus one of ordinary skill in the art would be capable of performing said substitution with predicable results.

Regarding claim 10, Smith as modified teaches the convection oven of claim 9.
English further teaches:
the axle is geared to the fan (fan 2) and rotation of the fan powers rotation of the axle (Page 4 Lines 13-14).
English teaches that the shroud and fan can be driven from a single common motor, with the shroud suitably geared to achieve the desired fan/shroud speed ratio (Page 4 Lines 13-14).

Regarding claim 11, English as modified teaches the convection oven of claim 10.
English further teaches:
	rotation of the oscillation system (shroud 3) occurs due to rotation of the axle (drive means 405).
English teaches that the shroud and fan can be driven from a single common motor, with the shroud suitably geared to achieve the desired fan/shroud speed ratio (Page 4 Lines 13-14). The shroud 3 is fixedly attached with drive means 405 (Page 5 Lines 14-15). Thus, the shroud 3 would be rotated by rotation of the drive means 405.

Regarding claim 18, Smith as modified teaches the convection fan cover of claim 16, wherein:
	The internal blocker (fan section 98) is a part of the oscillation system (Figure 10; blocking fan 90) and rotate around the center of the oscillation system
The fan sections 98 would rotate around the mounting hole 94 of Figures 10 and 11 as the mounting hole is at the center of the blocking fan.
Smith fails to teach:
the oscillation system further comprises an axle and rotation of the axle translates to rotation of the of the blocking member.
English teaches an oven fan with a rotating shroud, wherein:
the oscillation system (shroud 3) further comprises an axle (drive means 405) and rotation of the axle translates to rotation of the of the blocking member.
English teaches that the shroud and fan can be driven from a single common motor, with the shroud suitably geared to achieve the desired fan/shroud speed ratio (Page 4 Lines 13-14).
Shroud 3 is rotated, along with its louvred pockets 10 which directs the flow of hot air, for the purpose of changing the direction of the airflow (Page 3 Lines 27-31) by drive means 405 (Page 5 Lines 14-15) which is also connected to the fan 2 (Page 4 Lines 13-14).
Similarly, Smith teaches in Column 5 Lines 22-58 teaches that the blocking fan 90 consists of fan sections 98 and open section 102 such that the blocking fan 90 rotates and dynamically changes the airflow within the cooking cavity 24. Smith further teaches in Column 3 Lines 6-8 that the openings 60 of the cover member 48 can be partially or completely covered for tailoring or tuning of airflow within the cooking cavity.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Smith with English and substituted the means of rotation of airflow generated by fan (Smith Column 5 Lines 38-43) with an axle which is shared with the fan. Both the shroud (Page 3 Lines 27-31) and blocking fan (Column 5 Lines 48-58) rotate for the purpose of achieving more even cooking and thus one of ordinary skill in the art would be capable of performing said substitution with predicable results.
In this embodiment, it would be obvious to have the axle attached to the mounting hole 94 of the blocking fan 90. Thus, since fan sections 98 rotate around the mounting hole 94, they would also rotate around the axle.

Regarding claim 20, Smith as modified teaches the convection oven of claim 19, wherein:
	The internal blocker (fan section 98) is a part of the oscillation system (Figure 10; blocking fan 90) and rotate around the center of the oscillation system
The fan sections 98 would rotate around the mounting hole 94 of Figures 10 and 11 as the mounting hole is at the center of the blocking fan.
	English further teaches:
the oscillation system (shroud 3) is connected to an axle (drive means 405) geared to the fan and rotation of the fan powers rotation of the axle (Page 4 Lines 13-14).
English teaches that the shroud and fan can be driven from a single common motor, with the shroud suitably geared to achieve the desired fan/shroud speed ratio (Page 4 Lines 13-14).
Shroud 3 is rotated, along with its louvred pockets 10 which directs the flow of hot air, for the purpose of changing the direction of the airflow (Page 3 Lines 27-31) by drive means 405 (Page 5 Lines 14-15) which is also connected to the fan 2 (Page 4 Lines 13-14).
Similarly, Smith teaches in Column 5 Lines 22-58 teaches that the blocking fan 90 consists of fan sections 98 and open section 102 such that the blocking fan 90 rotates and dynamically changes the airflow within the cooking cavity 24. Smith further teaches in Column 3 Lines 6-8 that the openings 60 of the cover member 48 can be partially or completely covered for tailoring or tuning of airflow within the cooking cavity.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Smith with English and substituted the means of rotation of airflow generated by fan (Smith Column 5 Lines 38-43) with an axle which is shared with the fan. Both the shroud (Page 3 Lines 27-31) and blocking fan (Column 5 Lines 48-58) rotate for the purpose of achieving more even cooking and thus one of ordinary skill in the art would be capable of performing said substitution with predicable results.
In this embodiment, it would be obvious to have the axle attached to the mounting hole 94 of the blocking fan 90. Thus, since fan sections 98 rotate around the mounting hole 94, they would also rotate around the axle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763